Citation Nr: 1607161	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-46 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for muscle damage, to include as secondary to service-connected residuals of trauma and operation of left shoulder.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In response to the Veteran's request for a Board hearing in Washington, DC, an August 2010 letter informed him that his hearing was scheduled in November 2010.  The Veteran did not report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In January 2012, the Board remanded the claim for additional development.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in June 2014.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no current diagnosis of muscle damage. 


CONCLUSION OF LAW

The criteria for service connection for muscle damage, to include as secondary to service-connected residuals of trauma and operation of left shoulder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated September 2007.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how VA assigns disability ratings and effective dates.  As such, there was no prejudice to the Veteran and no defect with respect to VCAA notice.  See Mayfield, 444 F.3d 1328.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was afforded VA examinations in September 2007 and June 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from his, and offered opinions.  To the extent the September 2007 VA opinion was inadequate, the problem was rectified by a subsequent June 2014 VA opinion 

Pursuant to the January 2012 Board remand, additional VA treatment records and a June 2014 VA examination report were obtained and associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  No other relevant records have been identified.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a DRO hearing in June 2009 in support of his claim.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, muscle damage is not a chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that he incurred a muscle injury either during service or as a result of his service-connected residuals of trauma and operation of left shoulder.  During the DRO hearing, the Veteran stated that he has a muscle injury and that it did not bother him much when he was younger, but in the last five years, it is coming back.  He noted that it could be age and deterioration of the muscle.  The Veteran reported that he had not seen any doctors since the injury that would have records regarding his claimed muscle injury.  

For the reasons set forth below, service connection for muscle damage, to include as secondary to his service-connected residuals of trauma and operation of left shoulder, is not warranted in this case.  

The Veteran was afforded a VA examination in September 2007.  At that time, the VA examiner reported the history of the Veteran's in-service dislocation and shoulder surgery done at DeWitt Army Hospital.  The Veteran reported having no problems with his left shoulder since service until recently.  Upon examination, muscle function was reported to be normal, in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner also noted there was some weakness under joint conditions.  After examination and review of the Veteran's claims file, the examiner found that there were no immediate problems with the muscles of the left shoulder following surgery in August 1964; and that by April 1965, orthopedic notes say that the left shoulder was doing well.  While the examiner noted that the problem associated with the diagnosis was muscle injury for subluxation or from treatment for this by surgery, he opined that the surgical procedure did not cause any significant muscle injury.  He also noted that there are no records that mention left arm weakness following the military.  Specifically, he indicated that the C& P (Compensation and Pension) exams following the military do not document any muscular problems and current computer file does not show any records of left shoulder complaints in the past seven to eight years.  

The 2007 VA examiner stated that the weakness exhibited on the exam that day was not felt to be related to the left shoulder subluxation that happened prior to the surgery or from the surgical procedure itself.  He noted that if in fact there is the amount of weakness that he shows on his exam that day in the left shoulder, it does cause some limitations.  In the joints portion of the 2007 VA examination report, examiner stated that he does not feel that the muscle weakness is not related to the surgery on the left shoulder for subluxation or the shoulder subluxation during his military service prior to the surgery.  However, in the muscle portion of the 2007 VA examination report, the examiner noted that he does not feel that the muscle weakness is related to the surgery or the shoulder subluxation during his military service.  As a result of the confusing opinion, an additional VA examination and opinion were sought.

In a June 2014 VA examination report, the examiner reported the Veteran's history of muscle injury noting that that the Veteran had injury to intrinsic muscles of the shoulder girdle, pectoralis major deltoid.  Following review of the record and examination of the Veteran, the examiner stated that there is no obvious damage to the musculature of the shoulder.  The examiner stated that since the in-service surgery, the Veteran has not had recurrent dislocations, but has definitive limitation of ROM (range of motion) of the shoulder joint, but not due to muscle damage.  Further he stated that what muscle was moved in order to access the shoulder during surgery was repaired as part of the process, and the VA examination did not reveal abnormality (left vs. right sides) of muscle mass or muscle function.  He specifically stated that the Veteran's limitation of external rotation and abduction are limited by the action in the glenohumeral joint, and not the musculature.  

The Board notes that there appears to be a typo in the opinion.  The VA examiner checked "right" in regards to an injury to a muscle group of the shoulder girdle or arm.  However, in the rationale to the opinion, the VA examiner clearly stated left shoulder.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

A review of the record does not show a current diagnosis of muscle damage.  According to a January 1966 VA examination report, torn muscles were shown prior to the August 1964 surgery regarding the service-connected shoulder disability.  Although the VA examiners reported the Veteran's history of muscle damage, neither VA examination report contained diagnosis of a current disability regarding muscle damage.  Similarly, the post-service clinical evidence does not reflect the treatment or diagnosis of muscle damage.  Muscle pain is reported in the VA treatment records, however, the Board points out that pain alone is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Weakness and limitation of motion have been attributed to the Veteran's joint condition for which service connection is already in effect.  

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with any current muscle damage at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA treatment reports reflect no findings of muscle damage at this time.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

The Board is cognizant of the Veteran's appellate assertions.  The Board acknowledges the Veteran's belief that he has current muscle damage and notes that he is capable of reporting his personal observations concerning his weakness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has muscle damage to qualify as a disability for VA compensation purposes and to etiologically relate his claimed muscle damage to service or any service-connected disability.  Thus, the Veteran's assertions that he has muscle damage which was incurred in service or as a result of his service-connected are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  The Veteran has not submitted any medical evidence to support his contentions or which establishes that, since the Veteran filed his claim in 2007, he has any current muscle damage.

To the extent that the Veteran complains of any weakness, a symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  As the medical evidence of record is silent for any other current diagnoses concerning muscle damage, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  

Although the Veteran has alleged that he has muscle damage as a result of his service-connected residuals of trauma and operation of left shoulder, analysis of muscle damage under a theory of secondary service connection would not affect the finding of no current disability and thus would not assist in proving his claim.

For the reasons stated above, the Board finds that the Veteran does not have current muscle damage.  Since there is no evidence of current muscle damage, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  


ORDER

Entitlement to service connection for muscle damage, to include as secondary to service-connected residuals of trauma and operation of left shoulder, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


